﻿This thirty-fourth session of the General Assembly will have the singular privilege tomorrow of receiving His Holiness John Paul II and hearing his solemn statement in this forum dedicated to achieving peace and to maintaining and strengthening it among all peoples of the earth, whatever the political, ethnic or religious characteristics of the nations which constitute the Organization.
173.	Therefore, on the eve of such a solemn and exceptional event, the delegation of Paraguay associates itself with the expectations and hopes aroused among us all by the presence of the Supreme Pontiff. On behalf of the people and Government of my country, we offer to the Pope the respectful tribute of Paraguay, which remains faithful to the traditions of Christianity and its doctrines as an expression of a way of life which is in accordance with the innermost requirements of our national entity.
174.	It is true that the panorama offered by today's world is not encouraging, for it is engaged as never before in confrontations of every kind and on different scales both within and outside national boundaries. In spite of that, our inescapable mission is to preserve peace, going beyond its purely intangible moral values to the dialogue that is necessary to ensure at least a minimum of civilized coexistence. We wish for a peace built on the dignity of man, and we therefore categorically reject any system which constitutes a barrier to freedom.
175.	Thus, Paraguay does not admit the Communist philosophy of life, nor does it allow it to be preached within our territory. We are combating the Marxist doctrine, exercising the right of our own national self- preservation, and we repudiate its atheistic and materialistic concept of human life.
176.	In this respect, my country maintains a single and unswerving line of conduct. After many decades of political anarchy, of destruction of the public and private economy and of the downgrading of our civil and democratic values, Paraguay, under the serene and patriotic guidance of President Alfredo Stroessner, and with the support of the powerful political force of the Colorado Party, has succeeded in channelling the march of the nation of Paraguay along the paths of stability and prosperity.
177.	We practise a form of government which is in accordance with the temperament, the vocation and the very nature of the people of Paraguay and we believe that every political community has not only the right but the duty to provide itself with the institutions suited to its particular characteristics.
178.	In accordance with this line of thinking, we view with concern the attitude of certain Governments which practise interference in internal affairs which are exclusively within the competence and responsibility of other States. The affirmation, management and solution of its own national problems are matters exclusively within the sovereignty of the nation itself. However, it so happens that, invoking the principle of the defence of human rights, some would from abroad dictate to other Governments rules of conduct in specific cases, even going so far as to invade the area of order and internal security. Some even make so bold as to pass judgements and express opinions regarding measures or solutions which should be adopted only by those who are vested with the authority of the will of the people, by those who have acquired the necessary experience to confront local situations and by those who have taken on the unavoidable responsibility of preserving the principles and the substantive assets of each nation.
179.	Paraguay does not accept, nor will it accept, such interference, which at the level of bilateral relations is at variance with the mutual respect which members of the great international family owe one another.
180.	The pluralistic political regime of Paraguay is a living and permanent reality. Both in the national Parliament, consisting of the Chamber of Senators and the Chamber of Deputies, and in the municipal councils of all the main municipalities of the country, the opposition is represented by political parties.
181.	We are absolutely true to the principle of non-intervention in the internal affairs of States, and we strictly respect the self-determination of peoples. This attitude is not new, nor is it due to circumstances of the moment. It derives from our distant past, and has its unshakeable roots in the very history of Paraguay, which in the last century fought heroically in an exhausting five-year war to maintain intact the principle of what was then called the "policy of balance", and which in modern terminology is exactly what we now call the self-determination of peoples.
182.	The Government of Paraguay does not judge, either publicly or through diplomatic channels, the internal policies of other States. Nor does it by either of those means allow itself to give its views on matters or events which are related to the sovereignty of or political leadership displayed by other Governments.
183.	Nor do we acknowledge didactic leadership ac-cording to which other Governments, or those who arrogate their representation to themselves, dictate rules to us for exercising public authority. It must be known that for us the only sovereign in this matter is the people of Paraguay. By the only valid means, namely the ballot box, and by an overwhelming majority, that people has placed its destiny in the hands of those who now legitimately represent them. I am proud to say that Paraguay can boast of its people, who are dignified and noble, and who from the very first hours of their existence have given exceptional proof of their qualities as well as of their courage in defending the values for which the fearless struggle goes on in what we call "Western civilization".
184.	Since it is impossible, because of the time available, to dwell on other items which also offer much food for thought, and which are on the agenda of this session, I should like to report on the situation of my country with regard to a subject which is of general interest and concern.
185.	There is no doubt that shadows will loom over the future of the world because of a growing difficulty in obtaining two essentials for the well-being and progress of mankind: energy and food. With almost absolute certainty, this difficulty will bring about a substantial change in the economy of many countries by reversing relations which today seem to be logical and even unchangeable. I am pleased to point out, in view of this prospect, which in one way or another will affect the vast majority of the community of nations, that my country, Paraguay, will certainly be an exception.
186.	At this time, Paraguay lacks known sources of hydrocarbons or mineral carbon, but, on the other hand, we have an abundant source of water power with special characteristics, such as its considerable magnitude, and the fact that the ownership of this source is shared by two of our neighbours, Argentina and Brazil. This singular circumstance, far from having placed us at a disadvantage, has, on the contrary, become a factor in our favour, since the difference in the volume of the economies of my country and those of the neighbours I have mentioned, will for some time be converted into profits from the export of energy, until Paraguay, which is in a process of accelerated development, can, in turn, make capital investments to use its share of the potential energy.
187.	I believe it would be of interest to this Assembly to know of the guiding ideas which inspired the building of the hydroelectric stations which my country has undertaken with the Federative Republic of Brazil, and with the Republic of Argentina on the River Parana, on a mixed or binational enterprise basis, with full parity in their co-ownership. With Brazil, we are building the hydroelectric station at Itaipu, which will produce 70 billion kilowatt-hours, thus placing it at the head of the largest enterprises in the world in this field. And, likewise with Argentina, we are already in the initial phase of complete execution of another hydroelectric station, Yacyreta. That station will produce 18 billion kilowatt-hours per year, which, likewise, places it in the forefront among the major world utilities. Furthermore, an understanding between my country, Argentina and Brazil, which has just been concluded, will make it possible on that selfsame Parana river to build another hydroelectric station with a yearly production of the same order as the one at Yacyreta to which I have referred.
188.	The political and economic philosophy underlying these undertakings is based on the assumption that the energy produced will be distributed equally between the two partners—Paraguay and Brazil, or Paraguay and Argentina as the case may be. In exchange for the difference between our energy consumption and half the total energy produced—to which initially each of the partners is entitled—my country will receive an adequate compensation until we ourselves find it necessary to review this difference.
189.	I wish to emphasize, as a tribute to the spirit of understanding and perfect equality which prevails over the technical and diplomatic negotiations between my country and Argentina and Brazil, that the Paraguayan firms participating in the realization of these monumental construction tasks have demonstrated a high degree of efficiency which made it possible for countries at different economic levels to associate for enterprises of mutual benefit in conditions of reasonable equity. There has also been a sense of balance which fully reflects the atmosphere of peace and friendship which prevails in the region in which we live: the vast area of the basin of the River Plate, one of the prime areas of the world because of its social and political configuration as an inexhaustible source of economic possibilities.
190.	I would like to stress that, in addition to the vast volume of energy from renewable resources, such as hydroelectric energy, which does not have the problems connected with mineral or atomic production and its technology, and which very shortly will be available to Paraguay, we have the privileged condition of a fertile territory, which in my country can produce food over almost its entire area.
191.	In turn, the possibility of using electric power to produce fertilizers will raise the capacity of Paraguay to produce food-stuffs to a high level, thus transforming my country into a major centre of world interest in view of the acute and anxious problem of world food.
192.	Aware of its historic responsibility and its commitment to the present generation, the Government of President Stroessner is devoting all its efforts to place my country in the privileged situation it occupied in its early history and which it earned through the dignity of its people and because of its brilliant history.
193.	We have suffered much misfortune, due mainly to- international wars and attacks against our sovereignty and independence. The hard lesson of the past has strengthened us in our resolve to be steadfast in the face of any attempt at foreign interference, under whatever emblem by whatever method, from whatever origin or whatever arguments may be made use of to try to justify it.
194.	My country is open to all men of goodwill who wish to see with their own eyes and with an open mind the atmosphere of peace, democracy and freedom in which we are developing our republican institutions, which are the basis of our confidence in a brilliant future which we wish to share with the sister nations of America and with the other nations which, with us, profess their faith in better days for mankind.
195.	I wish to end this statement by reiterating the pleasure with which Paraguay, its people and Government, note today, 1 October, the celebration of an auspicious event: the coming into force of the Panama Canal Treaty. I congratulate you, Mr. President, your noble country of Panama and its Government, for defending the rights of your country so tenaciously and with such dignity.
196.	This is an obvious and happy sign of a better understanding among the Americas, the one in the north and the one in the south, called upon to agree on the level of absolute unqualified respect and without blameworthy ignorance.
197.	Paraguay would not wish America to succumb to a suicidal confusion of concepts, but would rather that, with God's help, "government of the people, by the people, and for the people, shall not perish from the earth".